Citation Nr: 0514972	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1967 to June 1970 
and from August 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in March 1998 and May 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which, respectively, 
granted service connection for PTSD and assigned an initial 
30 percent evaluation, effective September 10, 1997, and, 
denied entitlement to a TDIU rating.  

In regard to the veteran's PTSD initial rating claim, in May 
1999, a Hearing Officer decision granted a temporary total 
rating due to hospitalization for PTSD in excess of 21 days, 
effective from September 10, 1998, and continued the 30 
percent evaluation effective November 1, 1998.  A September 
1999 Hearing Officer decision granted an increased rating for 
the veteran's service-connected PTSD, to 50 percent, 
effective September 10, 1997, and, November 1, 1998.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of a 50 percent rating was not a full grant of the 
benefit sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to an increased rating for 
PTSD, the matter remains before the Board for appellate 
review.  

The Board notes that in January 1999 and February 2000, along 
with his wife, the veteran provided testimony before a 
Hearing Officer at the RO; transcripts of such hearings have 
been associated with the claims file.  This case was remanded 
in June 2004 to schedule the veteran for his requested 
personal hearing before a Veterans Law Judge at the RO.  
However, in a July 2004 statement, the veteran withdrew his 
request for such a hearing.  See 38 C.F.R. § 20.704(e) 
(2004). 

As noted in the Board's June 2004 Remand, in June 2002 and 
June 2003, the RO denied service connection for, 
respectively, hepatitis C and peripheral neuropathy.  The 
Board also observes that in a February 2002 rating decision, 
the RO granted service connection for diabetes mellitus, type 
II, and assigned an initial evaluation of 20 percent.  
Thereafter, in the February 2003 supplemental statement of 
the case, the issue of initial evaluation of diabetes 
mellitus, type II, was included along with the issues 
currently on appeal before the Board.  However, to the 
Board's knowledge, the veteran has not submitted a notice of 
disagreement as to any of the three aforementioned rating 
decisions and as such, the Board does not have jurisdiction 
of these claims at this time.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to manifestations such as flattened or restricted affect, 
sad or depressed mood, recurrent and intrusive memories, 
nightmares, loss of interest in free time activities, 
detachment from others, impairment in range of emotions, 
sleep difficulties, hypervigilance, exaggerated startle 
response, increased irritability, impaired memory and 
concentration, feelings of anxiety and depression, thoughts 
of suicide without a plan, increased aggression, a short 
temper, and withdrawal.

3.  The veteran's PTSD does not currently result in 
obsessional rituals that interfere with routine activities, 
unprovoked violence, illogical speech, disorientation, a 
neglect of hygiene, continuous panic or depression, or other 
symptoms that affect his ability to function independently, 
appropriately, and effectively.

4.  The veteran is service-connected for PTSD, evaluated as 
50 percent disabling, and diabetes mellitus, evaluated as 20 
percent disabling.  

5.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, and 4.130, Diagnostic Code 9411 
(2004).

2.  The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his original claim 
for service connection for PTSD in September 1997 and his 
TDIU claim in January 1999.  The initial unfavorable 
decisions were issued in March 1998 and May 1999, 
respectively, prior to the enactment of the VCAA.  In 
Pelegrini II, the Court clarified that where notice was not 
mandated at the time of the initial RO decision it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-123.  The Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2004) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided in July 2004, the 
veteran's claims were readjudicated in a November 2004 
supplemental statement of the case.

In July 2004, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA was responsible for obtaining relevant records held by any 
Federal agency, to include medical records from the military, 
VA Hospitals, and the Social Security Administration (SSA).  
The veteran was also notified that VA would make reasonable 
efforts to help him obtain relevant records not held by any 
Federal Agency, to include medical records from state or 
local governments, private doctors and hospitals, and current 
or former employers, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The veteran was advised that it 
was ultimately his responsibility to ensure that VA received 
all requested records not in the possession of a Federal 
department or agency.  He was also requested to submit any 
additional evidence, information, and/or arguments he had 
regarding the issues on appeal.  

In the July 2004 letter, the RO specifically informed the 
veteran that he may be entitled to compensation at the 100 
percent rate if he was unable to secure and follow a 
substantially gainful occupation solely due to his service-
connected disabilities.  As such, the veteran was notified 
that, in order to establish entitlement to a TDIU rating, the 
evidence must show that he has one service-connected 
disability ratable at 60 percent or more, or, two or more 
service-connected disabilities, at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined disability rating to 70 percent or more.  The 
letter indicated that such must be shown by medical evidence.  
Pertinent to the veteran's claim for a higher initial rating 
for service-connected PTSD, the July 2004 letter advised him 
that the evidence must show that his service-connected 
condition has gotten worse.  

The rating and Hearing Officer decisions issued during the 
course of the veteran's appeal, as well as the statement of 
the case and supplemental statements of the case, informed 
the veteran of the law regarding increased and TDIU ratings 
and that his claims were denied because the evidence did not 
demonstrate that the veteran's PTSD symptomatology more 
nearly approximated a rating in excess of 50 or that his 
service-connected disabilities rendered him unemployable.  
The statement of the case and the supplemental statements of 
the case included a recitation of the procedural history of 
the veteran's claims, the actions taken by the RO, the 
evidence received, the relevant laws and regulations, and, in 
the November 2004 supplemental statement of the case, VA's 
duties to assist under 38 C.F.R. § 3.159, with reference to 
the relevant VCAA cites in the United States Code.  In such 
documents, the veteran was again advised that the evidence 
failed to show that he was entitled to an initial rating in 
excess of 50 percent for service-connected PTSD or entitled 
to a TDIU rating.  

The Board finally notes that the veteran was afforded 
opportunity to submit additional evidence and argument in 
support of the claim decided herein.  Specifically, the 
veteran presented testimony in January 1999 and again in 
February 2000 along with his wife before a Hearing Officer at 
the RO.  Also, the veteran was given an opportunity to have a 
hearing before a Veterans Law Judge; however, he withdrew his 
request for such a hearing, as indicated in the Introduction.  
Therefore, for the foregoing reasons, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, records 
from the St. Louis and Denver VA Medical Centers, the East 
St. Louis Vet Center, SSA, letters from Drs. L., B. and S. as 
well as reports of a January 1998 VA Social Survey and March 
1998, July 2001, November 2002, and December 2002 VA 
examinations, are contained in the claims file.  The veteran 
has not identified any additional outstanding relevant 
medical evidence to be considered in connection with his 
claims.  In fact, in a December 2004 statement, the veteran 
indicated that he had no further information to submit at 
such time and indicated that he wished for his file to be 
forwarded to the Board for disposition.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was most recently 
afforded VA examinations in November 2002 and December 2002.  
The Board notes that such were conducted by physicians who 
considered factors relevant to the veteran's claims and that 
the examination reports contains findings pertinent to 
evaluation of the veteran's PTSD and diabetes mellitus 
disabilities under governing law and regulations.  The 
veteran has not submitted medical evidence that suggests his 
disabilities have worsened in severity since the end of 2002.  
Nor has he shown that the most recent VA examinations are 
inadequate for rating purposes.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to evaluate the veteran's claims and further 
examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Relevant Evidence of Record

Records from the St. Louis VA Medical Center show that in 
September 1997, a mental status examination reflected that 
the veteran's appearance was casual and appropriate, his 
hygiene adequate, and his behavior was polite and 
cooperative.  His affect was depressed and his speech was 
coherent, relevant, goal-oriented, and without evidence of 
florid psychosis or acute lethality.  The veteran was alert 
and oriented to person, place, and time.  His memory and 
concentration were slightly impaired.  The veteran's insight 
was adequate and his ability to abstract was preserved.  He 
was given Axis I diagnoses of prolong PTSD, delayed, 
moderate; depressive disorder; dissociative disorder; anxiety 
disorder; and agoraphobic features.  He was assigned a Global 
Assessment of Functioning (GAF) score of 55/60.  It was noted 
that the veteran was imploded with symptoms of PTSD including 
those of persistent reexperiencing, persistent avoidance, and 
increased arousal.  He had been, at times, unable to obtain 
and maintain substantial, meaningful, gainful employment or 
form and maintain meaningful relationships with others who 
are not Vietnam veterans because of the degree of severity of 
the psychoneurotic symptoms.  

An October 1997 letter from the East St. Louis Vet Center, 
from a readjustment-counseling therapist, reflects that that 
the veteran had not achieved stability in any social system 
or career.  He had changed employment numerous times and been 
socially isolated since leaving the military.  The veteran's 
PTSD symptoms included recurrent and intrusive distressing 
memories of his Vietnam experiences, nightmares about the 
military, intense emotional upset when reminded of his 
Vietnam experiences, marked loss of interest in free time 
activities, detachment from others, impairment in range of 
emotions, future plans changed as a result of his Vietnam 
experiences (i.e., cannot hold jobs), difficulty falling and 
staying asleep, difficulty concentrating, hypervigilance, 
exaggerated startle response, and physician reaction when 
faced with reminders of Vietnam.  The therapist noted that 
the veteran's attitude and behavior were so adversely 
affected by his PTSD symptoms that he remained in total 
isolation in his community, having no contact with anyone 
other than his wife, children, and other veterans in group 
counseling and the Vietnam Veterans of America.  The veteran 
was unable to work around people because he had a distorted 
perception of reality.  He had totally incapacitating psycho-
neurotic symptoms that resulted in repudiation of reality 
with almost all daily activities.  Activities such as 
fantasy, confusion, panic, and explosion of aggressive energy 
resulted in profound retreat from mature behavior.  A basis 
for these conclusions by the therapist was not provided.  It 
was felt that the veteran was unable to obtain or retain 
employment. 

In November 1997, VA records show that the veteran was having 
problems with combat nightmares, awakening in a cold sweat.  
He also had both visual and olfactory flashbacks with total 
loss of consciousness of surrounding environment, such that 
he believed he was in Vietnam.  The veteran had a decrease in 
concentration, increase in intrusive thoughts, significant 
increase in dissociative episodes, and an increase in 
irritability and irritation.  He also had an increase in 
hypervigilance, paranoid ideation, exaggerated startle 
response, and social isolation, only leaving the house if it 
was absolutely necessary.  The veteran was extremely 
impatient and depressed with an increase in anxiety and 
passive thoughts of dying.  There was no suicidal or 
homicidal ideation.  Mental status examination revealed that 
the veteran's affect was flat.  He had psychomotor 
retardation.  The veteran's speech was fairly nonspontaneous, 
soft, slowed, and increased latency of reply.  His memory and 
concentration was also impaired. Insight and judgment were 
adequate.  The assessment was PTSD, dissociative disorder, 
anxiety disorder, agoraphobia, and depressive disorder have 
allow worsened.  It was noted that there was no evidence of 
acute lethality or florid psychosis. 

At a January 1998 VA Social Survey, it was noted that the 
veteran had held several short term jobs since leaving the 
military.  He formerly worked for the Design Trim Company for 
nine years and was laid off for a back disability.  He was 
presently unemployed.  It was noted that the veteran 
continued to feel, hear, and smell the pain of combat in 
Vietnam.  Such were times when even the mention of "in 
country" triggered flashbacks that caused him war anxieties.  

A March 1998 VA examination reflects that the veteran's 
claims file was reviewed.  The veteran indicated that he was 
almost unbearable to live with and believed that his first 
marriage ended because of this.  He admitted that he had been 
violent at times.  The veteran stated that he didn't leave 
the house much and isolated himself because he felt he didn't 
really fit in.  He did not laugh or cry and was emotionally 
flat.  The veteran also complained of nightmares, flashbacks, 
and poor sleep.  His concentration was poor because he 
daydreamed and his mind traveled back to Vietnam.  The 
veteran stated that he was hypervigilant and, when sitting, 
he must have his back to the wall and be facing an exit.  He 
jumped at loud noises and startled easily when surprised. The 
veteran had intense psychological distress at exposure to 
helicopters.  

The veteran had a restricted range of affect in that he did 
not laugh or cry appropriately.  He admitted that, on 
occasions, he became violent and stated that he was easily 
irritated.  The veteran scored 136 on the Mississippi Scale 
for Combat-Related PTSD, which was six points above the mean 
for Vietam combat veterans with PTSD.  

The veteran denied any suicide attempts, but stated that he 
had thought about suicide in the past.  During a fight with 
another drunk man, he admitted to a homicide attempt, but 
stated that he was fortunate that the man was all right and 
that he no longer wanted to hurt anybody.  It was noted that 
after leaving the Army, the veteran worked as a machinist 
until he had problems with his back.  He held many jobs over 
the years that lasted from six months to a year.  His longest 
job was his last job, which lasted almost ten years.  

Upon mental status examination, the veteran was well-groomed 
and cooperative.  He was dressed in clothes that portrayed 
him as a Vietnam veteran.  His facial expressions were normal 
and his eye contact was direct.  Impulse control was 
appropriate and he spoke clearly with normal rate and rhythm.  
The veteran was articulate and appeared to be of above-
average intelligence.  His voice tone was well-modulated.  
The veteran was alert and oriented times three.  His mood was 
unremarkable and his affect appropriate to content.  There 
were times during the interview when he was obviously 
saddened and upset by what happened in Vietnam.  The veteran 
denied any hallucinations other than flashbacks and no 
delusions were apparent.  He stated that he was not presently 
suicidal or homicidal.  No psychotic thought content or 
process, perceptual distortions, or cognitive deficits were 
noted.  The veteran's memory was intact and concentration and 
calculation were within the normal range during the mini-
mental examination.  His judgment and insight were good.  

The examiner assessed that the veteran had not achieved 
stability in any social system.  His problems with aggression 
had adversely affected his ability to get along with others 
and, to some degree, had affected his ability to maintain a 
consistent work history.  The examiner noted that the veteran 
was apparently able to cope with and suppress his symptoms 
reasonably well, but not without difficulty, when he was 
working doing heavy physical labor at his job.  When he could 
no longer work, his symptoms became so problematic that he 
sought help.  The veteran was probably more socially than 
industrially impaired by his PTSD.  The veteran's inability 
to work may have had more to do with his back injury than his 
PTSD.  The examiner stated that the fact remained that the 
veteran was industrially impaired, but such could not all be 
attributed to his PTSD since he worked steadily for ten  
years for the same company until his back problems surfaced.  
The examiner stated that, without the back problems, the 
veteran had a GAF score of 60, which accounted for 10 percent 
of his industrial impairment and 50 percent of his social 
impairment.  The examiner gave an Axis I diagnosis of PTSD, 
continuous, and assigned a GAF score of 50 for the past year 
and a current GAF score of 60.

Records from SSA reflect that the veteran had a primary 
diagnosis of anxiety-related disorders and a secondary 
diagnosis of disorders of the back (discogenic and 
degenerative).  According to the SSA records, the veteran 
became disabled on June 9, 1997.  An April 1998 record 
reflects that the veteran's diagnosis was consistent with 
PTSD and mild depressive symptoms.  A disability evaluation 
indicated that the veteran had moderate restriction of 
activities of daily living, marked difficulties in 
maintaining social functioning, and marked deficiencies of 
concentration, persistence, or pace resulting in failure to 
complete tasks in a timely manner (in work settings or 
elsewhere).  It was also recorded that, in regard to the 
veteran's anxiety-related disorder, there were no symptoms 
resulting in the complete inability to function independently 
outside the area of one's home.  A mental 
status/psychological examination performed in April 1998 for 
SSA disability determination purposes reflects that, by way 
of history, the veteran had been married twice, the current 
time for twelve years, with four children.  He completed two 
years of college with a major in Industrial Engineering.  The 
veteran last worked in September 1996 as a machinist and 
stopped working because he could not life more than 25 
pounds.  He currently lived with his wife and two adult sons.  
On a typical day, the veteran would have coffee with his wife 
and see her off to work.  Then, he would watch the news, nap, 
read the paper, or do paperwork, watch television, 
"vegetate," and generally feel like not doing much of 
anything.  The veteran noted that he tried to do the dishes, 
help out with the supper, and help his wife around the house, 
but these activities were limited due to his back pain.  

Mental status examination revealed that the veteran was 
neatly and casually dressed.  His facial expression was 
generally impassive, his posture was within normal range, and 
he sat with his arms crossed for most of the session.  The 
veteran's eye contact was good and he was calm, quiet, and 
cooperative.  His gait was within normal range.  The 
veteran's attitude was pleasant and talkative.  He described 
his feeling today as being "to hell with it."  He noted 
that such was typical for him most days.  The veteran stated 
that before he started taking Prozac, he was antsy, angry, 
and hollering a lot.  Now, he has mellowed out.  The 
veteran's mood was observed to be sad and depressed.  His 
affect was appropriate, but somewhat flat.  He reported sleep 
as being very restless with a lot of ups and downs as he 
would go two to three days without sleeping much at all.  The 
veteran indicated that he was only interested in two things, 
his Vietnam veteran's group and motorcycles.  Guilt was 
judged to be within the average range and his energy was up 
and down a lot.  The veteran's concentration was poor and he 
complained of being very forgetful and losing his thoughts.  
His appetite was normal and his psychomotor was slowed.  The 
veteran's speech was of slow to normal rate, his volume was 
normal, and his quality was normal.  

Regarding the veteran's thought content, he discussed his 
PTSD at length, the multiple triggers that he was learning 
about, and his frequent dreams and memories of his Vietnam 
experience.  He reported that he did not like to be in crowds 
anymore and could never sit any place without his back being 
covered.  The veteran stated that he frequently had 
flashbacks or had different smells remind him of Vietnam.  
The veteran's stream of thought was clear, logical, and goal-
directed, but somewhat slowed, as if he was thinking hard or 
a methodical thinker.  He noted that he had suicidal thoughts 
once or twice a week, but had no plan or intent to harm 
himself.  The examiner gave an Axis I diagnosis of consistent 
with PTSD, mild depressive symptoms, and an Axis III 
diagnosis of chronic back pain. 

The veteran was in a residential PTSD rehabilitation program 
at the Denver VA Medical Center from September 10, 1998, to 
October 16, 1998.  The discharge summary indicates an Axis I 
diagnosis of PTSD, chronic.  The veteran's GAF score at 
admission and at discharge was 37.  It was noted that such 
scores referred to the fact that the veteran had major 
impairments in many areas of his life that include his 
inability to work, his poor community relationships, his 
difficult family relationships, and his mood.  He was felt to 
be severely impaired, both socially and industrially, as the 
result of PTSD.  Symptoms upon admission were monthly 
flashbacks, daily intrusive trauma thoughts, trauma-related 
nightmares, avoidance behaviors, emotional numbing, poor 
sleep, poor concentration, difficulty managing anger, chronic 
feelings of guilt, and feelings of anxiety and depression.  
The veteran had thoughts, but no plans, of suicide.  He 
denied homicidal thoughts as well as hallucinations.  The 
veteran primarily sought treatment for intrusive thoughts and 
distressing dreams related to combat as well as avoidance 
symptoms of PTSD.  It was noted that the veteran had been 
employed as a machinist, carpenter, plumber, tool dresser, 
roughneck on oil rigs, truck driver, and electrician.  He 
stated that his employers and family commented that he had 
some kind of emotional or attitude problem.  

In December 1998, VA received a letter from a friend of the 
veteran's that indicates that the veteran was the Illinois 
State Council Treasurer for Vietnam Veterans of America.  The 
veteran's friend indicated that the veteran had changed 
dramatically in the ability to do his job within the prior 18 
months.  The veteran's efficiency had greatly diminished and 
he had considerable memory loss with the most simple tasks.  
The veteran's friend stated that the veteran was barely 
functional and may need to be replaced in his job.  A 
statement received from the veteran's step-daughter indicates 
that prior to the veteran being on Prozac, he was difficult 
to be around, as he was very mood and would "bark."  After 
starting Prozac, the veteran was still a little moody and 
sometimes hard to talk to, but not as frequently as before. 

At his January 1999 hearing before a Hearing Officer at the 
RO, the veteran indicated that he believed he was entitled to 
a 70 or 100 percent rating for his PTSD.  His representative 
argued that the veteran was unemployable solely as a result 
of his PTSD, as opposed to his back injury.  The veteran 
indicated that he was having trouble on his job prior the 
back condition, to include angry outbursts and arguments.  He 
also stated that he quit working due to a back injury, but as 
a result of his unemployment, his PTSD symptoms grew worse.  
The veteran stated that his back condition was currently 
stable, but he was unable to obtain employment due to his 
PTSD symptomatology, to include flashbacks, depression, 
withdrawal, poor sleep habits, and nightmares.

A May 1999 letter from the East St. Louis Vet Center reflects 
that the veteran attended weekly group counseling at the 
Center.  It was also noted that the veteran was hospitalized 
in the Denver VA Medical Center for PTSD from September 10, 
1998, to October 18, 1998 and was discharged with a diagnosis 
of PTSD, chronic.  The following are a summary of recurrent 
PTSD-related symptoms and psycho-social functioning: monthly 
flashbacks, daily intrusive thoughts of his Vietnam 
experience, trauma-related nightmares, avoidance behaviors, 
emotional numbing, poor sleep, poor concentration, difficulty 
managing anger, chronic feelings of guilt and regret, 
feelings of anxiety, depression, thoughts of suicide, 
hypervigilance, and exaggerated startle response.  It was 
noted that the veteran continued to isolate in his community.  
He was unable to maintain employment and his relationship 
with his wife was strained.  The veteran reported sleepless 
nights that leave him feeling exhausted.  A diagnosis of PTSD 
was noted.  

VA records dated in October 1999 and November 1999 reflect 
that the veteran was having some trouble at night.  He 
dreamed often of firefights.  In January 2000, the veteran 
was not doing well.  His combat dreams were becoming more 
vivid.  The veteran was also not sleeping well.  

A February 2000 letter from the veteran's treating VA 
physician indicates that the veteran was being treated for 
PTSD and, while he was currently working on his issues, the 
physician anticipated minimal change in the foreseeable 
future.  He further indicated that the veteran was unable to 
sustain gainful employment at the present time.  Records 
attached to such letter reflect that in May 1999, the veteran 
was having a difficult time and had regular nightmares.  
Mental examination reflected nothing grossly unusual.  There 
was no looseness and affect was appropriate to mood that was 
somewhat depressive.  There was no evidence of thought 
disorder and the veteran's intellectual faculties were 
intact.  A GAF score of 30 was assigned, with a GAF score of 
35 within the last year.  

At his February 2000 hearing before a Hearing Officer at the 
RO, the veteran stated that he was unemployable as a result 
of his PTSD symptomatology, to include poor impulse control, 
suicidal ideation, near continuous panic, spatial 
disorientation, and flashbacks.  The veteran indicated that 
he had problems working as his violent episodes would 
interfere with such employment.  He also stated that he was 
estranged from his family and had few friends in the 
community.  It was indicated that the veteran also has PTSD 
symptoms of an exaggerated startled reflex, hypervigilance, 
intrusive thoughts, disassociated flashbacks, confusion about 
where he is, avoidance, a terrible loss of control, and a 
terrible sleep disorder.  The veteran stated that he last 
worked at a design company as a machinist for approximately 
ten years, but stopped working as a result of his PTSD.  The 
veteran's wife also provided testimony relevant to the 
veteran's described PTSD symptomatology, to include lost 
concentration, decreased personal hygiene, and lost sexual 
interest.  She also indicated that the veteran was having 
difficulty at his last job as a result of PSTD, as opposed to 
his back injury.  

A December 2000 letter from Dr. L. indicates that the veteran 
was seen for a psychiatric evaluation.  It was noted that the 
veteran presented an extensive collection of records, to 
include VA and medical documents.  Dr. L. indicated that the 
veteran served two tours of duty in Vietnam and had suffered 
symptoms of PTSD since that time.  It was also noted that in 
1996, the veteran suffered a back condition with dislocated 
discs.  Such increased his PTSD.  The veteran had flashbacks, 
nightmares, trouble sleeping and concentration, mood swings, 
memory problems, and physiological symptoms of anxiety, 
palpitations, shortness of breath, and depression.  He was on 
tranquilizers and anti-depressants.  Dr. L. provided an Axis 
I diagnosis of PTSD, Vietnam Veteran Syndrome, and assigned a 
GAF score of 45.  Dr. L. stated that the veteran had severe, 
significant, and enduring PTSD and was 70 percent disabled, 
unemployable, and unable to assist in any employment 
training. 

A February 2001 letter from Dr. L. reveals that the veteran's 
significant PTSD symptomatology and chronicity had confirmed 
that he was permanently and totally disabled.  The veteran 
was unable to work or seek any type of work rehabilitation.  
It was noted that there was a concern that the veteran's 
orthopedic problems were somehow affecting his PTSD 
diagnosis.  Dr. L. stated that such was incorrect, they can 
only be additive.  Dr. L. continued to state that even if the 
veteran had no other medical or surgical problem, his PTSD 
would prevent him from any type of work or work 
rehabilitation.  This alone would make him 100 percent 
disabled.  Dr. L. indicated that the additive aspects of 
other medical or surgical problems would complicate the 
picture even more.

An April 2001 VA record reflects that the veteran went to the 
inaugural ball in Washington, D.C., and was running for the 
board of Vietnam Veterans of America.  It was noted that he 
was active in that organization.  The veteran had anniversary 
times coming up in the spring and tried to stay active as a 
way of handling his issues.  In September 2001, it was noted 
that the veteran was politically active in veterans issues 
and had a reunion coming up that he had orchestrated.  In 
November 2001, the veteran was more anxious since September 
11.  His wife stated that he was at times lost in his private 
world and was less responsive to her.  

A July 2001 VA examination reflects that the veteran's claims 
file was reviewed and the examiner noted pertinent 
information.  The veteran stated that his blood sugar 
generally ranged from about 75 to 122.  He had not been 
hospitalized for ketoacidosis or hypoglycemic reactions.  
Since being diagnosed with diabetes, the veteran indicated 
that he was on a 2000 calorie a day diet and had no activity 
restrictions.  The veteran wore glasses for reading and his 
last eye examination was fine.  He had no vascular or cardiac 
symptoms, nor did the veteran admit to any neurological 
symptoms.  He stated that he was on Glucotrol XL 5 mg that he 
took once a day in the morning.  The veteran saw his primary 
car provider every three months and he did not have any 
symptoms of anal pruritus or loss of strength.

On physical examination, the veteran's blood pressure was 
124/70, his pulse 88, and his respirations 20.  He was 5 feet 
11 inches tall and weighed 307 pounds.  On neurological 
examination, the veteran's gait, stance, and coordination 
were in acceptable range and he had good grip strength 
bilaterally.  The veteran's pupils were equal, round, and 
reactive to light and accommodation bilaterally.  He had good 
peripheral vision.  The veteran's skin was warm, dry, and 
well-hydrated.  There was no redness, edema, or increased 
warmth.  There were no masses, rashes, or nodules on the 
veteran's feet.  Skin integrity was intact.  The veteran was 
diagnosed with type II diabetes mellitus and it was noted 
that he had diabetes-related problems. 

A January 2002 letter from Dr. B. indicates that the veteran 
was being treated for diabetes mellitus type II.  Dr. B. 
stated that the veteran was treated under a comprehensive 
plan of diet, exercise, and home blood sugar monitoring.  In 
addition, he was on Glucotrol XL, 5 mg every morning to 
control his condition.

In November 2002, the veteran was provided with a VA 
examination for the purpose of evaluating the veteran's 
service-connected diabetes mellitus.  The examiner noted that 
the claims file was reviewed.  The veteran reported that, at 
bedtime, he had some vision changes, some night sweats, 
polydipsia, polyphagia, and polyuria.  It was noted that the 
veteran was diagnosed approximately one year previously, at 
age 52, and a blood test done by his physician revealed that 
his blood sugar was about 400.  The veteran's physician put 
him on Glucotrol XL 5 mg qd, which is what the veteran was 
currently on.  The veteran had not had any ketoacidosis or 
hypoglycemic reactions requiring hospitalizations.  He was 
currently on a 2000 calorie American Diabetic Association 
diet.  He did not have any restriction of his activities and 
denied any visual problems.  The veteran saw the eye doctor 
two months previously and was informed that there was no 
diabetes in his eyes.  The veteran denied any cardiac 
symptoms, history of myocardial infarction, or 
cerebrovascular accident.  He reported that he did have 
neuropathy and was recently diagnosed with bilateral lower 
extremity neuropathy as a result of his diabetes.  The 
veteran reported that such was diagnosed as a result of a 
nerve conduction study and he would submit the report at a 
later date.

The veteran was currently taking an oral hypoglycemic, 
Glucotrol XL 5 mg everyday.  He saw his diabetic care 
provider approximately every three months.  The veteran 
denied any anal pruritus, loss of strength, or any other 
symptoms.  

Constitutionally, he denied any fever or chills.  He did have 
night sweats occasionally.  The veteran's weight had not 
changed in the past year.  There was some weakness and 
fatigue.  He did have nocturia times two.  Psychiatric 
evaluation revealed a history of PTSD, depression, and 
anxiety.  With regard to his endocrine system, he had 
polydipsia and occasional polyphagia.  He currently did not 
have polyuria.  Review of the musculoskeletal system showed 
that the veteran had some joint pain, some stiffness, some 
weakness, and back pain.  He reported that he had 
degenerative joint disease and two herniated discs in his 
back.  The veteran stated  that he occasionally would get 
dizzy if his blood sugar dropped too low.  He did check his 
blood sugar at home, approximately once a day and believed 
that the sugar ran between 130 and 136.

The veteran had been unemployed since September 1996.  He was 
currently on Social Security disability and VA compensation.  
The veteran's exercise was walking one to two miles a day.  
He indicated that he recently went to Silver Dollar City and 
walked "miles and miles."  His hobbies included motorcycle 
fixing and riding.  The veteran was also currently 
maintaining a new property and fixing up the area.

Upon physical examination, the veteran was not using any 
assistive devices such as canes, walkers, etc.  Gait was 
normal without alteration.  Regarding his musculoskeletal 
system, upper and lower extremity strength was equal 
bilaterally, 5/5.  The veteran was able to get on and off the 
examination table without difficulty.  He was able to bend at 
the waist and  touch his hands to the floor.  He was also 
able to heel, toe, and tandem walk.  Straight leg raising was 
negative.  Lumbosacral spine forward flexion was 90 degrees, 
extension was 30 degrees, lateral flexion was 30 degrees 
bilaterally, and rotation was 35 degrees bilaterally.  
Regarding the veteran's feet, he had no peripheral edema.  He 
had positive dorsalis pedis and posterior tibial pulses.  
Deep tendon reflexes, to include patellar, Achilles, 
brachioradialis, triceps, and biceps, were equal bilaterally 
at 2+.  Sensation was tested with a 5.07/10 gm monofilament.  
The veteran was able to discriminate 12/12.  

Hemoglobin Alc was within normal limits and Micral was 
negative.  The diagnosis was noninsulin-dependent diabetes 
mellitus with no restriction of activities.  The veteran was 
considered well controlled on oral hypoglycemic medicine.  
Current protective sensation was intact.  Hemoglobin Alc 
revealed 5.6, which was well-controlled.  Micral revealed no 
nephropathy.  The examiner stated that, from a medical 
standpoint, there was no reason that the veteran would not be 
able to hold down a full-time position either in a 
combination sitting and/or standing position.  The veteran 
had reported that he was able to walk "miles and miles" 
around Silver Dollar City.  He was also able to rake huge 
piles of leaves and had climbed up and down a mountain on his 
property.  Therefore, the examiner opined that the veteran 
would be able to walk around most facilities and work a job 
for a normal tour of duty.  The examiner concluded that the 
veteran's diabetes was by no means disabling to him at that 
point in time.  

At a December 2002 PTSD VA examination, it was noted that the 
examiner reviewed the claims file.  The veteran stated that 
he was very much the same as in 1998 at the last VA 
examination.  He indicated that his mood was a "roller 
coaster," he still had trouble sleeping, even with 
medications, and was isolating himself somewhat more than 
four years ago.  The veteran stated that he was giving up on 
many things and was not re-running for office with the 
Vietnam Veterans of America, but did remain on the Agent 
Orange Committee.  The examiner noted that the veteran's 
activities appeared about the same at the time of the 
examination.  The veteran had not resumed work since 1996.

The veteran stated that his mood remained about the same.  He 
indicated that he was usually mellow, but had a short temper 
at times.  The veteran would "go off verbally," but denied 
any physical fighting.  He stated that most of the time he 
felt "flat," rather than sad.  The veteran denied crying 
spells and stated that it was no better than four years ago.  
He indicated that, although his marriage was stable, he had 
no sexual interest.  The veteran could show affection to his 
wife and family.  

The veteran slept four to five hours in a 24-hour period with 
intermittent waking.  He stated that he would get up, look 
out the windows, go to the bathroom, and then usually 
returned to bed.  He indicated that he continued to have 
nightmares almost nightly and that some are combat-related.  
The veteran believed that the dreams had increased somewhat 
from four years ago and he continued to have night sweats. 
Appetite was described as variable and the veteran stated 
that he needed to force himself to eat.  There was no history 
of hallucinations and no delusional material elicited.  The 
veteran thought of his combat experiences two to six times 
daily.  He stated that he would "just go into a fog" when 
he recalled them.  He had flashbacks to his time in Saigon if 
he was in certain areas of the city, but the those did not 
usually interfere with ongoing activities.  The veteran 
stated that he still startled very easily and such had not 
decreased over the years.  The veteran has a stable marriage 
as well as friends, although he did not see them often except 
for those in the veterans' community.  The veteran indicated 
that he was able to talk about his Vietnam experiences 
without problems.  His current PTSD symptoms started in 1996.  
The veteran's activities included political activities with 
the Vietnam Veterans of America, watching television, and 
working around the house.  The veteran stated that his work 
around the house had decreased and he seemed depressed most 
of the time. 

The veteran stated that he had not worked since 1996.  He 
blamed this in part on PTSD, but also on his back problems.  
He stated that he would like to do something in the 
engineering field, but did not have enough interest to really 
pursue it.  The veteran had been treated in the PTSD Program 
and in the Veterans Clinic one time a week.  He did not see 
much difference in himself now than several years ago, even 
with the treatment.  

Objectively, the veteran was clean and dressed in a blue 
shirt, corduroy slacks, and western boots.  He was oriented 
to time, place, person, and was cognizant of the reason for 
the examination.  He was logical, coherent, and not 
tangential or circumstantial.  The veteran was spontaneous 
and made good eye contact.  There was no dysphasia or 
blocking.  His voice was well-modulated.  The veteran was 
pleasant and cooperative.  He was able to laugh, but really 
had a very little sense of humor.  The veteran's affect was 
generally flat.  There was no tearing.  No hallucinations, 
delusions, psychosis, or organic brain syndrome was present.  
There were no suicidal or homicidal thoughts expressed.  The 
veteran's mood was depressed and there was some anxiety 
present.  There was no startle reaction to ambient noise.  

The veteran appeared of average to high-average intelligence.  
Abstraction ability and judgment were good.  Attention, 
concentration, and recent and remote memory were intact.  He 
was able to subtract backwards by 7s.  The veteran was also 
able to recall 3/3 items after five minutes with an 
intervening task.  He was able to follow a simple chain of 
direction.  The veteran scored a 24 on the Beck Depression 
Inventory, placing him in the moderate to severe range of 
depression on that instrument.  Items endorsed included a 
loss of an ability to cry, feeling sad, loss of interest, and 
difficulty in decision making.  The veteran scored a 125 on 
the Mississippi Combat Stress Scale, which was lower than his 
score four years ago, but still within the range usually 
obtained by Vietnam veterans who have had combat experience 
and had been diagnosed with PTSD.

The examiner summarized that the veteran's PTSD appeared no 
worse than described in 1998.  He had an identified stressor, 
recurring thoughts, and dreams with some distress.  The 
veteran showed avoidance of people and places and a decreased 
interest in things.  There was flattening of affect.  The 
veteran was able to discuss the war.  He did how arousal 
symptoms.  The examiner believed that it was at least likely 
as not that the veteran's depression was secondary to PTSD.  
The examiner concluded that the veteran's PTSD interfered to 
some extent with work, but the main reason for the veteran's 
not working was attributable to his back problems.

The examiner provided DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)) Axis I diagnoses of PSTD with 
secondary depression to the PTSD and an Axis III diagnosis of 
diabetes mellitus.  The examiner assigned a GAF score of 60, 
which was noted to represent no significant change from the 
last examination. 

A February 2003 letter from Dr. S. revealed that the veteran 
had non-insulin dependent diabetes with a history of diabetic 
neuropathy.  Dr. S. indicated that the veteran was examined 
that day and noted that he had a history of numbness, 
tingling, and a burning sensation along with pins-and-needles 
sensation in both feet for he prior two years and the veteran 
stated that such was gradually increasing.  The veteran was 
tested with a Semmes-Weinstein monofilament and it showed 
definite loss of peripheral sensation noted bilateral foot, 
especially at the distal aspect of the toes 1, 3, and 5 on 
both feet.  The veteran also had bilateral cavus foot, which 
was known for neurological complications.  

III.  Initial Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected PTSD.  

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  The veteran contends that he is unable to 
work due to his PTSD symptomatology.  He reports that he has 
PTSD symptomatology of impulse control, suicidal ideation, 
near continuous panic, spatial disorientation, exaggerated 
startled reflex, hypervigilance, intrusive thoughts, 
disassociated flashbacks, confusion about where he is, 
avoidance, a terrible loss of control, and a sleep disorder.  
As such, the veteran claims that he is entitled to an initial 
rating in excess of 50 for his PTSD. 

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

After careful review of all the evidence of record, including 
the evidence set forth above, the Board finds an initial 
disability rating in excess of 50 percent is not warranted 
because the veteran's PTSD symptoms do not more nearly 
approximate those required for a 70 or 100 percent rating 
than those required for a 50 percent rating for the 
applicable period of his claim.  

The evidence of record indicates that the veteran's PTSD is 
manifested by flattened or restricted affect, sad or 
depressed mood, recurrent and intrusive memories, nightmares, 
loss of interest in free time activities, detachment from 
others, impairment in range of emotions, sleep difficulties, 
hypervigilance, exaggerated startle response, increased 
irritability, impaired memory and concentration, feelings of 
anxiety and depression, thoughts of suicide without a plan, 
increased aggression, a short temper, withdrawal, adequate 
insight and judgment, and appropriate impulse control, 
without homicidal ideation, hallucinations, delusions, 
psychotic thought content or process, perceptual distortions, 
or cognitive deficits.  The evidence also reflects that the 
veteran is in a stable marriage and active in a veterans' 
group.

The Board notes that the veteran has been assigned a wide 
range of GAF scores over the course of his appeal.  In 
September 1997, the veteran was assigned a score of 55/60; in 
March 1998, a score of 50 for the past year and a 60 at the 
present time were assigned; in September and October 1998, 
during the veteran's in-patient PTSD program, a 37 was 
assigned; in May 1999, the veteran was given a score of 35 
for the past year and a 30 at the present time; in December 
2000, a score of 45 was assigned; and in December 2002, the 
veteran was given a GAF score of 60.  Under the DSM-IV, a GAF 
score between 21 and 30 is assigned where behavior is 
considerably influenced by delusions or hallucinations or 
there is serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation) or inability to function in almost 
all areas (e.g., stays in bed all day, no job, home or 
friends).  A GAF score between 31 and 40 is assigned where 
there is some impairment in reality testing of communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score between 41 and 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score between 51and 60 
indicates moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or coworkers).  The 
Board observes that from the competent medical evidence of 
record, the veteran does not exhibit the symptoms associated 
with the lowest GAF scores assigned, such as behavior 
considerably influenced by delusions or hallucinations, 
serious impairment in communication or judgment, and 
illogical, obcure, or irrelevant speech.  Therefore, while 
the Board has considered the degree of functioning as 
evidenced by these reported GAF scale scores, they are but 
one factor for consideration in assigning a rating in this 
case, and as outlined above, the Board finds that when all of 
the evidence and findings contained therein are considered, a 
50 percent evaluation is appropriate in this case.  

As noted previously, a 70 percent rating is appropriate when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Board finds that 
the evidence does not show such deficiencies in most areas.  
In regard to impaired impulse control (such as unprovoked 
irritability with periods of violence), it is noted that the 
veteran self-reported a history of violence and aggression; 
however, mental status examination in March 1998 revealed 
that the veteran's impulse control was appropriate.  The 
Board also observes that the veteran has reported thoughts of 
suicide, but did not have a plan.  There is also no evidence 
of obsessional rituals that interfere with routine activities 
and the veteran's speech has never been described as 
illogical, obscure, or irrelevant.  He has not been shown to 
have near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  There is also no objective evidence of spatial 
disorientation or neglect of personal appearance and hygiene.  
Additionally, the record indicates that the veteran has a 
stable marriage and is active in veterans' groups.  

Moreover, the evidence does not support an assertion that the 
veteran is unable to work due solely to PTSD symptomatology.  
Specifically, while there are statements made by mental 
health professionals indicating that the veteran is unable to 
obtain or retain employment as a result of his PTSD 
symptomatology, the Board finds, for the reasons below, that 
the preponderance of the evidence indicates that the veteran 
is not unemployable solely due to his service-connected PTSD.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

A September 1997 VA record indicates that the veteran had 
been, at times, unable to obtain and maintain substantial, 
meaningful, gainful employment due to PTSD symptoms.  An 
October 1997 letter from the East St. Louis Vet Center 
reflects that the veteran is unable to work due to a 
distorted perception of reality with repudiation of reality 
with almost all daily activities.  The Board notes that the 
evidence of record, to include numerous mental status 
examinations, fails to demonstrate that the veteran has a 
distorted perception of reality.  A February 2000 letter from 
the veteran's treating VA physician indicates that the 
veteran was being treated for PTSD and was unable to maintain 
employment.  The Board finds that the aforementioned opinions 
regarding the veteran's employability in consideration of his 
PTSD symptoms are of less probative weight as such opinions 
failed to consider the veteran's employment history and the 
impact of his nonservice-connected back disability on his 
ability to work.  As such, these opinions are based on an 
incomplete disability picture and the Court has specifically 
found that the weight of a medical opinion is diminished 
where that opinion is based on an inaccurate factual premise 
or where the basis for the opinion is not stated.  See Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 
5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

Letters from Dr. L. in December 2000 and February 2001 
indicate that the veteran is unemployable as a result of his 
PTSD.  Dr. L. stated in his February 2001 letter that the 
veteran's orthopedic problems were additive to his PTSD.  He 
opined that, even if the veteran had no other medical or 
surgical problem, his PTSD would prevent him from any type of 
work or work rehabilitation.  

In contrast, a January 1998 VA Social Survey indicates that 
the veteran formerly worked for the Design Trim Company for 
nine years and was laid off for a back disability.  The March 
1998 VA examiner stated that the veteran was apparently able 
to cope with and suppress his PTSD symptoms reasonably well 
when he was working doing heavy physical labor.  The examiner 
indicated that the veteran's inability to work may have had 
more to do with his back injury than his PTSD.  Specifically, 
the examiner stated that the veteran was industrially 
impaired, but such could not all be attributed to PTSD 
symptomatology since he worked steadily for ten years for the 
same company until his back problems surfaced.  SSA records 
reveal that the veteran last worked in 1996 as a machinist 
and had to stop working because he could no longer lift more 
than 25 pounds.  Moreover, the December 2002 VA examiner 
opined that the veteran's PTSD interfered to some extent with 
employment, but the main reason for the veteran's 
unemployability was attributable to his back problems.  The 
Board observes that the VA examiners reviewed the claims 
file, to include all records contained therein, in assessing 
the veteran's employability in light of his PTSD 
symptomatology as well as his nonservice-connected back 
disability.  As the full record was considered by the VA 
examiners and each performed a mental status examination in 
connection with offering such opinions, as opposed to Dr. L. 
who merely stated that the veteran was unemployable due 
solely to PTSD symptomatology, the Board attaches greater 
probative weight to the VA opinions.  Therefore, the Board 
finds that the veteran is not unemployable due solely to his 
service-connected PTSD.  

As such, while the veteran exhibits a few of the symptoms 
indicative of a 70 percent disability rating, he fails to 
manifest many of such symptoms and his overall disability 
picture does not, therefore, more nearly approximate the 
criteria for a 70 percent disability rating.  

The Board further emphasizes that the evidence of record does 
not support the conclusion that the veteran's PTSD is 
productive of total social or industrial impairment, 
warranting an evaluation of 100 percent.  The medical 
evidence does not show total social withdrawal, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  Here the Board again 
acknowledges the veteran's assertion of an inability to be 
around people or to work due to PTSD; however, the evidence 
fails to demonstrate that the veteran is unemployable due 
solely to PTSD symptomatology and the veteran has a stable 
marriage and is active in veterans' groups.  As such, the 
veteran is not entitled to a 100 percent disability rating 
for his PTSD.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 50 percent for service-connected PTSD for any 
applicable period of his claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record shows that the 
veteran was hospitalized from September 10, 1998, October 16, 
1998 for an in-patient PTSD program and that he was assigned 
a temporary total evaluation from September 10, 1998, to 
October 31, 1998, in contemplation of hospitalization for a 
service-connected disability in excess of 21 days, pursuant 
to 38 C.F.R. § 4.29.  However, the record does not reflect 
that the veteran's PTSD is such that its manifestations 
cannot be properly evaluated under the regular rating 
criteria.  As such, the medical evidence shows that the 
objective manifestations of the veteran's disability appear 
to be consistent with those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the veteran's service-
connected PTSD would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

IV.  TDIU Rating

The veteran claims that his service-connected disabilities of 
PTSD and diabetes mellitus render him unemployable.  A total 
disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2004).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran is service-connected for PTSD, 
evaluated as 50 percent disabling, and diabetes mellitus, 
evaluated as 20 percent disabling.  Thus, his combined 
disability evaluation, under 38 C.F.R. § 4.25, is currently 
60 percent.

As indicated in the prior section, the veteran is not 
entitled to a rating in excess of 50 percent for PTSD.  See 
38 C.F.R. §4.71a, Diagnostic Code 9411 (2004).  Regarding the 
veteran's diabetes mellitus, currently rated 20 percent, 
under 38 C.F.R. §4.119, Diagnostic Code 7913 (2004), the 
record reflects that the veteran has noninsulin-dependent 
diabetes mellitus, which is well managed with no restriction 
of activities.  The veteran's diabetes mellitus is managed by 
diet and an oral hypoglycemic medicine and there is no 
evidence of hospitalizations as a result of the veteran's 
diabetes mellitus.  The question is whether the veteran is 
unemployable as a result of his service-connected 
disabilities. 

At the RO level, the rating board considered whether the 
veteran's case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The RO concluded that the veteran was not 
unemployable by reason of his service-connected disabilities 
and that such submission was not warranted.  After review of 
the relevant evidence, further discussed herein below, the 
Board agrees.

According to the veteran's Application for Increased 
Compensation Based on Unemployability received in January 
1999, he indicated that his PTSD precluded him from securing 
or following any substantially gainful occupation.  On his 
application, the veteran reported that he completed three 
years of college and was additionally trained in hydraulics 
and computers in December 1981.  He also stated that he last 
worked for Design Trend as a machinist from 1987 to 1997.  
The veteran indicated that he became too disabled to work in 
June 1997.  He also stated that he did left his last job 
because of his PTSD, but did not provide any facts 
surrounding the circumstances, and that he had not tried to 
obtain employment since he became too disabled to work.  The 
veteran's January 1998 VA Social Survey indicated that the 
veteran had held several short term jobs since leaving the 
military.  He had most recently worked for the Design Trim 
Company for nine years and was laid off for a back 
disability.  

As indicated in the previous section discussing the 
evaluation of the veteran's PTSD, the medical evidence of 
record reflects that the veteran is unable to work due to his 
nonservice-connected back disability, as opposed to service-
connected PTSD.  The evidence shows that he left his last job 
because of being unable to lift more than 25 pounds.  
Moreover, the November 2002 VA examiner stated that, from a 
medical standpoint, there was no reason that the veteran 
would not be able to hold down a full-time position either in 
a combination sitting and/or standing position.  The examiner 
noted that the veteran had reported that he was able to walk 
"miles and miles" around Silver Dollar City, rake huge 
piles of leaves, and climb up and down a mountain on his 
property.  As such, the examiner opinioned that the veteran 
would be able to walk around most facilities and work a job 
for a normal tour of duty.  The examiner concluded that the 
veteran's diabetes was by no means disabling to him at that 
point in time.  Therefore, the veteran's service-connected 
disabilities of PTSD and diabetes mellitus are not shown by 
the competent evidence to render him unemployable. 

Based on the foregoing, the Board concludes that the criteria 
for a TDIU rating have not been met.  The evidence is not in 
relative equipoise so as to afford the veteran the benefit of 
the doubt; rather, the preponderance of the evidence is 
against the claim and entitlement to a TDIU rating is not 
established.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

A TDIU rating is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


